Citation Nr: 9921192	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in the 10 percent evaluation currently 
assigned for service-connected degenerative joint disease of the 
cervical spine with radiculopathy.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1984 to November 
1991.  The record also shows that the veteran had more than 7 
years and 9 months of prior active service.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the RO which 
reduced to noncompensable, the 10 percent rating then assigned 
for the service-connected cervical spine disability.  In May 
1998, the Board restored the 10 percent evaluation, and remanded 
the issue to the RO for additional development.  


FINDINGS OF FACT

1.  The current medial evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to an increased rating in this 
case.  

2.  The veteran, without demonstrating good cause, did not report 
for a VA examination scheduled in January 1999 in conjunction 
with his claim for an increased rating.  


CONCLUSION OF LAW

The veteran's failure to report for scheduled VA examinations 
requires that his claim for an increased rating be denied.  
38 U.S.C.A. §501 (West 1991); 38 C.F.R. § 3.655 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In July 1996, the veteran submitted an application for 
compensation or pension which the RO interpreted as a claim for 
an increased rating for his service-connected cervical spine 
disability, then rated 10 percent disabling.  The veteran also 
indicated that he had been receiving ongoing treatment at the 
Washington VA Medical Center (VAMC).  

In September 1996, the veteran was afforded a VA orthopedic 
examination.  At that time, the veteran complained of pain in the 
back of his neck and radiating down to his left arm, forearm, and 
fingers.  He said that he also experienced numbness in the left 
upper extremity.  The veteran had some limitation of motion of 
the cervical spine in all directions, but there was no objective 
evidence of pain on motion of the spine.  Motor examination 
revealed normal strength both proximally and distally over both 
upper and lower extremities.  Sensory examination showed intact 
touch and pain sensation throughout, including the areas of 
numbness where the veteran described.  Deep tendon reflexes were 
1 plus in the upper extremities.  An x-ray of the cervical spine 
was normal.  The diagnosis was degenerative joint disease of the 
cervical spine.  

A computer printout dated in September 1996 indicated that the 
veteran was scheduled for a VA neurology examination but had 
failed to report.  However, the veteran was noted to have called 
to say that he would not be able to "make" the examination 
because of a "traffic back-up."  There was no indication that 
the RO attempted to reschedule the examination.  

Thereafter, in September 1996, the RO issued a rating decision 
that proposed a reduction for the service-connected cervical 
spine disability from 10 percent to noncompensable, based on the 
absence of any objective evidence of pain on motion of the 
cervical spine or neurological deficits.  The veteran was 
notified of the proposed reduction and, in a subsequent rating 
action in December 1996, the reduction to a noncompensable rating 
was implemented.  

In May 1998, the Board determined that the medical evidence did 
not reflect sustained improvement and that the rating reduction 
was improper under the provisions of 38 C.F.R. § 3.344, and 
restored the 10 percent evaluation.  The Board also found that 
the medical evidence of record was inadequate to evaluation the 
degree of impairment of the cervical spine disability, 
particularly in light of the then recent decision handed down by 
the United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board remanded the issue to the RO for 
comprehensive orthopedic and neurologic examinations and to 
obtain VA medical records referred to by the veteran.  

In May 1998, a letter was sent to the veteran requesting the 
names and addresses of all medical care providers who had treated 
him for his service-connected cervical spine disability since 
1995.  The veteran was also requested to complete and return 
Authorization and Consent to Release Information forms for those 
medical care providers.  

In July 1998, a letter from the Washington VA Medical Center 
indicated that the veteran did not receive treatment at that 
facility 1995.  A subsequent response from that facility in 
November 1998, also indicated that, except for an examination in 
September 1996, there were no records showing that the veteran 
had been treated at that facility from January to November 1998.  

In a letter received in August 1998, the veteran indicated that 
he had received the May 1998 Board decision and requested an 
explanation concerning the payment of monetary benefits based on 
that decision.  (The RO responded to the veteran's inquiry in 
October 1998.)  

By letter dated December 12, 1998, the veteran was informed that 
arrangements were being made for a VA examination in accordance 
with the directives of the Board remand.  The letter also 
informed the veteran that, "[I]t is most important that you 
report for the examination.  Failure to report will result in the 
denial of your claim."  The veteran was then scheduled for a VA 
examination at the Washington VA Medical Center on January 12, 
1999.  

In a letter dated December 2, 1998, and received by the RO on 
January 4, 1999, the veteran indicated that he was available for 
an examination for his cervical spine disability, and requested 
that the examination be scheduled at the Washington VA Medical 
Center.  

A report from the Washington VA Medical Center, received in 
February 1999 indicated that the veteran failed to report for 
neurological and orthopedic examinations scheduled on January 12, 
1999.  

A Supplemental Statement of the Case was issued to the veteran 
and his representative in March 1999, and included the provisions 
of 38 C.F.R. § 3.655.  No response was received from the veteran.  
In the May 1999 Statement of Accredited Representation in 
Appealed Case, (VA Form 1-646), the representative indicated that 
since the veteran failed to report for the scheduled examination 
and had not responded to any request for additional information, 
the case was being submitted on the evidence of record.  

Analysis

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, and the examination was scheduled in conjunction 
with a claim for increase, the claim shall be denied.  

As noted in the May 1998 remand, the September 1996 VA 
examination was inadequate for rating purposes.  That is, there 
was insufficient evidence to evaluate the veteran's disability.  
Additional VA examinations are necessary to establish entitlement 
to an increased rating for the veteran's service-connected 
cervical spine disability.  In Olson v. Principi, 3 Vet. App. 480 
(1992), the Court held that the veteran must be prepared to meet 
his obligations by cooperating with the VA's efforts to provide 
an adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (1998).  

The purpose of the Board remand was to schedule the veteran for 
VA examinations to evaluate his cervical spine disability and to 
determine if there was any functional loss due to pain or during 
periods of flare-ups.  The specific level of impairment of the 
veteran's cervical spine cannot be ascertained without a 
comprehensive examination, which VA attempted to accomplish.  The 
available medical evidence of record is limited in scope and does 
not provide sufficient information to evaluate the current level 
of impairment.  Given the veteran's unexplained lack of 
cooperation, the Board is left with no alternative but to deny 
the claim pursuant to 38 C.F.R. § 3.655.  When the law is 
dispositive, the Board has no alternative but to deny the appeal.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  

The veteran may, however, reopen his claim for increased benefits 
at any time in the future should he become willing to appear for 
a VA examination.  


ORDER

Entitlement to an increased rating for service-connected 
degenerative joint disease of the cervical spine with 
radiculopathy is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

